Name: Commission Regulation (EEC) No 398/83 of 18 February 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 83 Official Journal of the European Communities No L 47/ 15 COMMISSION REGULATION (EEC) No 398/83 of 18 February 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, rate moves away by an average of not less than 10 % from the special rate previously fixed for the currency in question ; whereas that condition has been fulfilled for the pound sterling and the Greek drachma ; whereas application of these provisions makes it necessary to alter the special rate for the pound ster ­ ling and the Greek drachma, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 0,0222368 ECU ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, (b) for the Danish krone : Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Dkr 1 = 0,121448 ECU ; (c) for the German mark : DM 1 = 0,428488 ECU ; (d) for the French franc : FF 1 = 0,151197 ECU ; (e) for the pound sterling : £ 1 = 1,61735 ECU ; (f) for the Irish pound : £ Irl 1 = 1,44715 ECU ; (g) for the Italian lira : Lit 100 = 0,0747556 ECU ; (h) for the Dutch guilder : Having regard to the opinion of the Monetary Committee, F1 1 = 0,387640 ECU ; Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines ; whereas the special rates applicable at present were fixed by Commission Regu ­ lation (EEC) No 3304/82 0 ; Whereas Article la (3) (c) of Regulation (EEC) No 1393/76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2,25 % is to be revised when, for a period of 20 working days, its conversion (i) for the Greek drachma : Dr 1 = 0,0126751 ECU. Article 2 Regulation (EEC) No 3304/82 is hereby repealed . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . (3) OJ No 106, 30 . 10 . 1962, p. 2553/62 . (&lt;) OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 157, 18 . 6 . 1976, p. 20 . (6) OJ No L 324, 29 . 11 . 1980, p. 63 . P) OJ No L 350, 10 . 12 . 1982, p. 9 . No L 47/ 16 Official Journal of the European Communities 19 . 2 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1983 . For the Commission Poul DALSAGER Member of the Commission